                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SAMUEL LOVE,
                                   7                                                        Case No. 19-cv-01528-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                        JAGJEET S. KAPOOR, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.

                                  19
                                                                                                             ISTRIC
                                                                                                        TES D      TC
                                                                                                      TA
                                  20          IT IS SO ORDERED.
                                                                                                                              O
                                                                                                 S




                                                                                                                               U
                                                                                                ED




                                  21   Dated: December 30, 2019
                                                                                                                                RT




                                                                                                                    E   RED
                                                                                                           O ORD
                                                                                            UNIT




                                                                                                   IT IS S
                                  22                                                    ______________________________________
                                                                                                                                     R NIA




                                                                                        DONNA M. RYU
                                  23                                                    United States Magistrate Judge

                                                                                                                nna M       . Ryu
                                                                                            NO




                                  24                                                                          o
                                                                                                          ge D
                                                                                                                                     FO




                                                                                                      Jud
                                                                                              RT




                                  25
                                                                                                                                 LI




                                                                                                     ER
                                                                                                H




                                                                                                                               A




                                                                                                          N                      C
                                                                                                                            OF
                                  26
                                                                                                              D IS T IC T
                                                                                                                    R
                                  27

                                  28
